DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 4-7, 10-13, 16-17, 20 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to acquire system information (SI) message by monitoring a physical downlink control channel (PDCCH).
		Chen et al (US 20200275420 A1) discloses to acquire remaining minimum system information (RMSI). In this regard, a PBCH is received that carries configuration information of PDCCH monitoring occasions to receive RMSI. The PBCH is carried in a synchronization signal block (SSB) of an SSB burst set (Fig. 3, Fig. 9-13, Par 0039-0043, Par 0056, Par 0061-0069, Par 0080-0087).
		
		John Wilson et al (US 20190230534 A1) discloses to determine RMSI CORSET for monitoring PDCCH associated with a synchronization signal block (SSB) to acquire RMSI (Fig. 3B, Fig. 5-7, Par 0072-0077, Par 0081-0083).

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.


Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473